Citation Nr: 0701188	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
nasal injury.

2.  Entitlement to service connection for residuals of a 
nasal injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, inter alia, reopened and denied the 
veteran's service connection claim for residuals of a nasal 
injury.  

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  

In June 2006, the Board remanded the case for additional 
development.  It is again before the Board for further 
appellate consideration.  

In a July 2006 written statement, the veteran indicated that 
he was claiming entitlement to service connection for nodules 
on his lungs and prostate surgery.  These issues have not 
been developed for appellate review and, accordingly, are 
referred to the RO for appropriate action.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




FINDINGS OF FACT

1.  In an October 1972 decision by the New York, New York VA 
Regional Office, service connection for a nose injury was 
denied; the appellant did not file a notice of disagreement 
and the decision is final.

2.  Evidence added to the record since the October 1972 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for 
residuals of a nasal injury.

3.  There is no competent medical evidence showing the 
veteran's residuals of a nasal injury are related to service.


CONCLUSIONS OF LAW

1.  The October 1972 rating decision, which determined that 
there was no evidence that residuals of a nose injury were 
incurred in or caused by service, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1972 decision and reopening the appellant's claim for 
service connection for residuals of a nasal injury is 
warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The veteran's residuals of a nasal injury were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, August 2003, June 2005 and June 2006 letters 
satisfied the four elements delineated in Pelegrini, supra.  
	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until June 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's hearing 
testimony, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

Without deciding whether VA's notice and development 
requirements have been satisfied with respect to the issue of 
whether new and material evidence has been received 
sufficient to reopen the service connection claim for the 
veteran's residuals of a nasal injury, the Board finds that 
it is not prejudicial to the appellant to adjudicate the 
appellant's claim.  To the extent there may have been a 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision in reopening the 
appellant's claim.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a nasal injury.  As noted above, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  Barnett, supra.

In an October 1972 rating decision, service connection for a 
nose injury was denied.  It was determined that the veteran's 
condition was not incurred in or caused by service.  Since 
the veteran did not file a timely NOD, the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
The veteran filed to reopen the claim in May 2003 and has 
perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in October 1972.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the October 1972 decision 
includes private medical records from his surgery in 1975 for 
a deviated septum, VA medical records from a surgery for a 
septal deformity in April 2000, his October 2005 Travel Board 
hearing transcript and the veteran's lay statements.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The treatment records from 
his 1975 surgery contain a statement by the physician that 
performed the surgery that his deviated septum was secondary 
to the trauma sustained while in service in Viet Nam.  This 
evidence is material since it relates to an unestablished 
fact necessary to substantiate the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Accordingly, the appellant's service-connection claim for 
residuals of a nasal injury is reopened.  To this extent, the 
appeal is granted.


Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his Travel Board hearing, the appellant contended that his 
current nasal problems are a result of an incident in service 
when he ran into a wall during a mortar attack and injured 
his nose.  He asserts that this injury led to his two post-
service nasal surgeries.

The veteran's service medical records do no show any 
treatment for a nasal disorder.  His separation Reports of 
Medical History and Examination do not indicate any nasal 
problems upon leaving service.  The first post-service 
indications of medical treatment for the veteran's nasal 
problems are November 1975 VA medical records reflecting 
surgery for a deviated septum.  The examiner observed that 
the there were positive findings that were related to the 
nose which showed a marked deviation to the right side 
causing a nasal obstruction, but the rest of the physical 
examination was within normal limits.  This examiner stated 
that the veteran's deviated septum was secondary to his 
trauma in Viet Nam.  

An April 2000 private physician found that the veteran had a 
markedly deformed and deviated nasal septum, especially along 
the anterior aspect perpendicular to the ethmoid as well as 
vomer, and marked turbinate hypertrophy.  At that time, the 
veteran underwent a septoplasty and turbinectomy.  

The Board recognizes that the veteran asserts that he had an 
accident while in service which lead to the two surgeries and 
caused his present nasal problems.  Unfortunately, his 
service medical records are void for any indication of an 
injury to his nose while in service.  There is no competent 
medical evidence linking the veteran's current residuals of a 
nasal injury to service.  At most, the medical evidence in 
the record contains self-reported histories by the appellant 
of the injury during service.  The 1975 VA examiner opined 
that his deviated septum was secondary to the self-reported 
in-service injury.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is not 
bound to accept medical opinions or conclusions which are 
based on a history supplied by the appellant, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The 1975 VA examiner 
based his opinion on a self-reported history by the 
appellant, with no evidence of an in-service nasal injury.  
Thus, a nexus between the appellant's residuals of a nasal 
injury and service is not established by the evidence of 
record.  See 38 C.F.R. § 3.303 (2006).  In the absence of an 
in-service injury and competent medical evidence linking such 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's testimony and statements are included in the 
record.  However, as a lay person with no apparent medical 
expertise or training, he is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the service 
connection claim for residuals of a nasal injury is denied as 
the evidence fails to establish that the disorder was 
incurred in or aggravated by service.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for residuals of a nasal injury has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for residuals of a nasal injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


